UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34599 TBS INTERNATIONAL PLC (Exact name of registrant as specified in its charter) Ireland 98-0646151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Block A1 EastPoint Business Park Fairview, Dublin 3,Ireland (Address of principal executive offices) + 353(0) 1 2400 222 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act check one): Large Accelerated Filer ¨ Accelerated Filer x Non-accelerated Filer ¨ (Do not check if a small reporting company) Smaller Reporting Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox As of November 1, 2011, the registrant had 17,654,969 Class A ordinary shares, par value $0.01 per share outstanding, as well as 13,200,305 Class B ordinary shares, par value $0.01 per share. TBS INTERNATIONAL PLC Form 10-Q for the Quarterly Period Ended September 30, 2011 Table of Contents PART I:FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Consolidated Statement of Changes in Shareholders' Equity for the nine monthsended September 30, 2011 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosure About Market Risk 42 Item 4 Controls and Procedures 42 PART II:OTHER INFORMATION Item 1 Legal Proceedings 43 Item 1A Risk Factors 43 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3 Defaults Upon Senior Securities 43 Item 4 (Removed and Reserved) 44 Item 5 Other Information 44 Item 6 Exhibits 45 Signatures 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Charter hire receivables Fuel and other inventories Prepaid expenses and other current assets Advances to affiliates Total current assets Fixed assets Goodwill Other assets and deferred charges Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ $ Accounts payable and accrued expenses Voyages in progress Advances from affiliates 11 Total current liabilities Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 13) Shareholders' equity TBS International plc shareholders' equity Series A Preference Shares, $0.01 par value, 350,000 shares authorized, 78,260 shares issued 1 Series B Preference Shares, $0.01 par value, 100,000 shares authorized, 30,000 shares issued Ordinary Shares, Class A, $.01 par value, 75,000,000 authorized, 18,681,467 shares issued and 17,654,969 shares outstanding at 2011 and 16,571,865 shares issued and 16,438,301 shares outstanding at 2010 Ordinary Shares, Class B, $.01 par value, 30,000,000authorized, 13,200,305 shares issued and outstanding at 2011 and 14,740,461 shares issued and outstanding at 2010 Warrants 21 21 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Less: Treasury stock (261,294 shares at 2011 and 133,564 shares at 2010, at cost) ) ) Total TBS International plc shareholders' equity Noncontrolling interest's equity ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue Voyage revenue $ Time charter revenue Logistics revenue Other revenue Total revenue Operating expenses Voyage Logistics Vessel Depreciation and amortization of vessels and other fixed assets General and administrative Net loss on vessel held for sale Total operating expenses Loss from operations ) Other (expenses) and income Interest expense, net ) Loss on extinguishment of debt ) ) Other income (expense) ) 57 81 Total other expenses ) Net loss ) Less: Net loss attributable to non-controlling interest ) Net loss attributable to TBS International plc $ ) $ ) $ ) $ ) Net loss per ordinary share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average ordinary shares outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine MonthsEnded September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities : Depreciation and amortization Loss on change in value of interest swap contract Amortization and write-off of deferred financing costs Allowance for doubtful accounts Stock-based compensation Non-cash interest costs Drydocking expenditures ) ) Net loss on vessel held for sale Income from non-consolidated joint ventures ) Changes in operating assets and liabilities : (Increase) decreasein charter hire receivable ) (Increase) in fuel and other inventories ) ) (Increase) in prepaid expenses and other current assets ) ) Decrease (increase) in other assets and deferred charges ) Increase in accounts payable and accrued expenses Decrease in voyages in progress ) ) Increase (decrease) in advances from/to affiliates, net ) Net cash provided by operating activities Investing Activities Net proceeds from sale of vessel Vessel acquisitions / capital improvement costs ) ) Payments from restricted cash Payments to restricted cash ) Repayment of loan made to non-consolidated joint venture Investment in non-consolidated joint venture ) ) Net cash used in investing activities ) ) Financing Activities Repayment of debt obligations ) ) Proceeds from credit facilities Payment of deferred financing costs ) ) Payment to terminate interest swap contract ) Proceeds of repayment of loan from non-controlling interests Proceeds from private offering of Preference Shares Proceeds from non-controlling interest's capital contributions Acquisition of treasury stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental cash flow information: Interest paid, inclusive of amounts capitalized $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands) (unaudited) Accumulated Other Com- Total TBS Additional prehensive International plc Non- Total Preference Ordinary Paid-in Income Retained Treasury Shareholders' controlling Shareholders' Shares Shares Warrants Capital (Loss) Earnings Stock Equity Interest Equity Balance at December 31, 2010, as reported $ $ $
